10-3933-bk
     In re: Old Carco LLC

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 25th day of March, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GUIDO CALABRESI,
 9                DENNY CHIN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       SCOTIA MOTORS INC., et al.,
14
15                    Movants-Appellants,
16
17                    -v.-                                               10-3933-bk
18
19       OLD CARCO LLC, aka CHRYSLER LLC, aka
20       CHRYSLER ASPEN, aka CHRYSLER TOWN &
21       COUNTRY, aka CHRYSLER 300, aka
22       CHRYSLER SEBRING, aka CHRYSLER PT
23       CRUISER, aka DODGE, aka DODGE AVENGER,
24       aka DODGE CALIBER, aka DODGE
25       CHALLENGER, aka DODGE DAKOTA, aka
26       DODGE DURANGO, aka DODGE GRAND
27       CARAVAN, aka DODGE JOURNEY, aka DODGE
28       NITRO, aka DODGE RAM, aka DODGE

                                                  1
 1   SPRINTER, aka DODGE VIPER, aka JEEP,
 2   aka JEEP COMMANDER, aka JEEP COMPASS,
 3   aka JEEP GRAND CHEROKEE, aka JEEP
 4   LIBERTY, aka JEEP PATRIOT, aka JEEP
 5   WRANGLER, aka MOPAR, aka PLYMOUTH, aka
 6   DODGE CHARGER,
 7
 8            Debtor-Appellee.
 9   - - - - - - - - - - - - - - - - - - - -X
10
11   FOR APPELLANTS:   Leo Donofrio
12                     Stephen W. Pidgeon
13                     Thomas Alan Holman
14                     Pidgeon & Donofrio GP
15                     Everett, WA
16
17   FOR APPELLEE:     Brett J. Berlin
18                     Jeffrey B. Ellman
19                     Beth R. Heifetz
20                     Kevyn Duane Orr
21                     (Corinne Ball, on the brief)
22                     Jones Day
23                     New York, NY
24
25        Appeal from decision by the United States District
26   Court for the Southern District of New York (Hellerstein,
27   J.) affirming an order of the United States Bankruptcy Court
28   for the Southern District of New York (Gonzalez, C.J.)
29   denying Appellants’ motion for reconsideration.
30
31        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
32   AND DECREED that the district court’s decision is AFFIRMED.
33
34        Appellants are automobile dealers whose dealership
35   contracts with Chrysler were terminated by Chrysler as part
36   of its bankruptcy and restructuring. They moved the
37   Bankruptcy Court for the Southern District of New York to
38   reconsider its decision to allow Chrysler to exclude these
39   contracts from the assets it sold to Fiat and to then reject
40   these contracts after the sale under 11 U.S.C. § 365. We
41   assume the parties’ familiarity with the underlying facts,
42   procedural history, and issues presented for review.
43
44        A motion to reconsider a judgment must be rejected if
45   “there was an opportunity to have the ground now relied upon
46   to set aside the judgment fully litigated in the original

                                  2
 1   action.” Leber-Krebs, Inc. v. Capital Records, 779 F.2d
2   895, 899 (2d Cir. 1985) (internal quotation marks omitted).
 3   Appellants present no evidence or arguments in this
 4   collateral attack that could not have been presented in a
 5   timely appeal from the bankruptcy court’s original decision.
 6   Having failed to appeal from that decision, Appellants may
 7   not now attack it collaterally absent newly discovered
 8   evidence of fraud on the court. No such evidence has been
 9   presented, so Appellants’ motion to reconsider was properly
10   denied.
11
12        As to the merits of Appellants’ claims, they are
13   utterly frivolous. We reject these claims on the merits for
14   substantially the same reasons set forth by the district
15   court below.
16
17        The bankruptcy court and the district court correctly
18   concluded that there was no fraud on the court. As a
19   result, we hereby AFFIRM the district court’s decision
20   affirming the bankruptcy court’s denial of Appellants’
21   motion to reconsider.
22
23                              FOR THE COURT:
24                              CATHERINE O’HAGAN WOLFE, CLERK
25
26




                                  3